816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roger KEARNEY, III, Plaintiff-Appellant,v.Robert LeCUREUX;  Michigan Corrections Commission,Defendants-Appellees.
No. 87-1215.
United States Court of Appeals, Sixth Circuit.
April 17, 1987.

Before MERRITT and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Appellant has filed a notice of appeal from a judgment "pursuant to section 1292(b) appointment" entered in district court on January 29, 1987.  A review of the record indicates that no judgment was entered on that date.  Only two orders, both of which deny motions for appointment of counsel, are included in the record.  Orders which deny a motion for appointment of counsel are not appealable.  Henry v. City of Detroit Manpower Dep't., 763 F.2d 757 (6th Cir.), cert. denied, 106 S.Ct. 604 (1985).  Because no final and appealable order is appealed, this Court lacks jurisdiction to entertain appellant's appeal.  Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.